          Case 1:20-cr-00055-TFH Document 23 Filed 03/30/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
               v.                                     :       1:20-CR-55 (TFH)
                                                      :
JACOB JORDAN                                          :       Status Hearing: April 17, 2020


                        EMERGENY MOTION FOR BOND REVIEW
       The defendant, Mr. Jacob Jordan, through undersigned counsel respectfully requests that

this Honorable Court release Mr. Jordan from pretrial detention in light of infection at the D.C.

Jail, or, in the alternative, temporarily release Mr. Jordan pursuant to 18 U.S.C. § 3142(i) until

the health crisis has subsided. Undersigned counsel does not request a hearing on this matter.


                                         BACKGROUND
       On February 25, 2020, Mr. Jordan was arrested and charged with one count of Possession

With Intent to Distribute a Mixture and Substance Containing a Detectably Amount of

Methamphetamines, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) and one count of Using,

Carrying and Possessing a Firearm During a Drug Trafficking Offense, in violation of 18 U.S.C.

§ 924(c). See ECF #1. On February 27, 2020, the grand jury returned a two-count indictment

charging Mr. Jordan with count One, Possession With Intent to Distribute a Mixture and

Substance Containing a Detectably Amount of Methamphetamines, in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(C); and Count Two, Using, Carrying and Possessing a Firearm During a

Drug Trafficking Offense, in violation of 18 U.S.C. § 924(c). See ECF #8. In anticipation of the

detention hearing, the government filed a memorandum in support of pretrial detention. See

Gov’t Memo, ECF #7.




                                                  1
          Case 1:20-cr-00055-TFH Document 23 Filed 03/30/20 Page 2 of 7



       On February 28, 2019, Magistrate Judge Meriweather determined that Mr. Jordan had

presented sufficient evidence to rebut the presumption that arises under 18 U.S.C. § 3142(e)(3),

but that after considering the presumption in addition to other factors, detention was warranted.

See Order of Detention, ECF #13. Predecessor counsel subsequently filed a Motion to Review

Pretrial Detention Order. See ECF #16. The government also filed an opposition. See ECF #17.

Undersigned counsel appeared as counsel of record on March 10, 2020. See ECF #18. This Court

hear additional arguments regarding bond at the hearing on March 11, 2020 and declined to

change the detention Order of Judge Meriweather.

       In response to the COVID-19 outbreak’s impact on jail facilities and court operations,

undersigned counsel filed an Emergency Motion to Review Pretrial Detention Order on March

19, 2020 and a Supplement to that motion on March 20, 2020. See ECF #19 & #21. The

government filed its Memorandum in Opposition on March 23, 2020. See ECF #22. On March

23, 2020, this Court held a telephonic hearing, with Mr. Jordan’s presence waived, to hear

arguments on the bond motions. This Court denied the motion in light of the government’s

representations that the D.C. Jail had instituted policies to respond to COVID-19 that were

responsive to the health crisis, in keeping with the CDC’s guidance, and were effective. See

Gov’t Memo in Opposition 5-7, ECF #22. At the hearing, this Court suggested that the situation

might be different if it was determined that inmates tested positive for Coronavirus.

       On Wednesday, March 25, 2020, jail officials identified a confirmed case of coronavirus

amongst the inmates at the D.C. Jail. See Keith L. Alexander, After D.C. Jail Confirms First

Inmate With Covid-1, Officials Isolate 36 Other Inmates, Wash. Post (March 26, 2020),

https://www.washingtonpost.com/local/public-safety/after-dc-jail-confirms-first-inmate-with-

covid-19-officials-isolate-36-other-inmates/2020/03/26/4610cd86-6f68-11ea-b148-

                                                 2
          Case 1:20-cr-00055-TFH Document 23 Filed 03/30/20 Page 3 of 7



e4ce3fbd85b5_story.html. Jail officials could not say how the inmate, who has been jailed since

July 29, 2019, came into contact with the virus. See id. He had not been to court since January,

so he was not in direct contact with the U.S. Marshall who tested positive. See id. As of March

29, 2020, 5 inmates have now tested positive at the D.C. Jail. See Kyley Schultz, 5 Inmates at

D.C. Jail Haves Tested Positive for Coronavirus, WUSA9 (March 29, 2020),

https://www.wusa9.com/article/news/health/coronavirus/dc-corrections-office-coronavirus/65-

a94901a7-33dd-41ac-b637-f40274a88a2a. Upon information and belief, at least one of the

individuals who tested positive was in a cell near Mr. Jordan’s. The cells were not cleaned after

the two individuals were moved and their belongings were removed in trash bags.

       The Department of Corrections Labor Committee issued a press release indicating that

the D.C. Jail was not a safe work environment. See Dep’t of Corrections Labor Committee,

Fraternal Order of Police, Press Release (March 20, 2020). In particular, the Labor Committee

indicated that the 50-year-old wife of a corrections officer had COVID-19. See id. at 1. Two of

the individuals who tested positive were among the initial 65 inmates who were quarantined after

coming into contact with a U.S. Marshall. See id. That quarantine apparently lasted for two days

before it was lifted because DOC determined that none of those individuals came into contact

with the U.S. Marshall. See id. The Committee identified guidance that DOC is not following,

namely: (1) there is no protective gear available to the jail personnel or it is hoarded by

supervisors; (2) cleaning and disinfecting is inadequately performed; and (3) Department of

Health has not inspected the housing units. See id. at 2. In its criticism of testing, the Committee

noted “DOC misleads the public in its reporting of positive cases of COVID-19 among inmates.

Testing is inadequate at the D.C. Jail. Inmates are only tested when it is too late to protect other

inmates … Because COVID-10 testing in the Jail is only being used as a diagnostic tool, the rate


                                                  3
          Case 1:20-cr-00055-TFH Document 23 Filed 03/30/20 Page 4 of 7



of infection does not reflect the true level of infection at the Jail.” See id. In response, the

committee indicated that corrections officers were going to refuse to leave the self-contained

structures (“bubbles”) in the jail for any reason, including security checks and providing meals.

See id.

                                            ARGUMENT
    I.      THIS COURT OUGHT TO RELEASE MR. JORDAN FROM PRETRIAL
            DETENTION, IN LIGHT OF COVID-19 CASES AT THE JAIL AND
            INSUFFICIENT D.C. JAIL PRECAUTIONS.
    In its denial of the request for release from pretrial detention at the March 23rd hearing by

telephone, this Court indicated that the consideration regarding the impact of coronavirus on

detention might be different if inmates were infected at the jail. At the time of the March 23rd

hearing, neither undersigned counsel nor the government knew of any individual inmates who

tested positive at the jail. However, in light of the news that five inmates at the D.C. Jail have

tested positive – and assuming the actual number is much higher – undersigned counsel renews

the request for Mr. Jordan’s release from pretrial detention into HISP in this case. In addition to

the information provided in the Emergency Motion for Pretrial Release and Supplemental

Motion regarding the national state of affairs, concerns relating to jail facilities in general, and

concerns about the D.C. jail’s ability to manage a Covid-19 outbreak, Mr. Jordan’s release is

appropriate based on (1) the new information about inmates testing positive and (2) new

information about the specific impact on Mr. Jordan’s health.

    In light of the news that five inmates have tested positive for Coronavirus, the government’s

prior arguments regarding the appropriateness and effectiveness of the D.C. Jail’s response to

this health crisis are unreliable. The inability of the jail to handle the Coronavirus crisis is further

bolstered by the jail employees’ own assessment of the coronavirus precautions. The letter from


                                                   4
            Case 1:20-cr-00055-TFH Document 23 Filed 03/30/20 Page 5 of 7



the Fraternal Order of Police raises the specter that the announced policies for prevention are not

being followed. Absent serious identification of inmates who could be released, the Department

of Corrections policies cannot comply with the main guidance – create distance between

individuals to halt the spread of Covid-19.

    Mr. Jordan is at a particular risk of contracting Covid-19 based on proximity to individuals

who have tested positive and at particularly high risk for other medical issues based on his

mental health needs, which continue to go untreated. Mr. Jordan has already tested positive for

the flu and has to fold his mattress to a 45 degree angle so he is able to breathe while he sleeps.

One of the inmates who has tested positive for Coronavirus was in a cell near Mr. Jordan’s and

they were in close enough contact that they shared food. The cell was not subsequently

disinfected. Mr. Jordan has not been provided soap, toilet paper or disinfectant of any kind. Mr.

Jordan was forced to rip up his shirt to use it as toilet paper. Mr. Jordan continues to suffer from

panic attacks related to his PTSD and the jail has failed to provide appropriate medical services

to manage his mental health issues. He has not received appropriate medication, for example.

This information is based on conversations undersigned counsel has had with Mr. Jordan and

two of Mr. Jordan’s friends, who have remained in contact with him during this difficult time.

    Based on all of the information provided by defense on Covid-19 and the fact that Mr.

Jordan’s pretrial detention was a close call, this Court ought to release Mr. Jordan to HISP with

strict conditions in light of the increasingly dire circumstances at the jail.

    II.      IN THE ALTERNATIVE, THIS COURT SHOULD RELEASE MR. JORDAN
             PURSUANT TO 18 U.S.C. § 3142(i).
          For individuals held pursuant to 18 U.S.C. § 3142(e):
          The judicial officer may, by subsequent order, permit the temporary release of the person,
          in the custody of a United States Marshall or another appropriate person, to the extent that

                                                   5
          Case 1:20-cr-00055-TFH Document 23 Filed 03/30/20 Page 6 of 7



       the judicial officer determines such release to be necessary for the preparation of the
       person’s defense or for another compelling reason.
18 U.S.C. § 3142(i).
       In the alternative, if this Court declines to change its previous order for Mr. Jordan’s

pretrial detention, this Court ought to fashion conditions of temporary release under 3142(i). For

the reasons stated above, the impact of Coronavirus on the jail and the individualized risk it

poses to Mr. Jordan justify temporary release under 3142(i). The presence of Covid-19 at the jail

constitutes a “compelling reason” sufficient to justify Mr. Jordan’s temporary release. This Court

could fashion strict conditions of release for the duration of the health crisis.




                                                   6
          Case 1:20-cr-00055-TFH Document 23 Filed 03/30/20 Page 7 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                           :
                                                   :
               v.                                  :      1:20-CR-55 (TFH)
                                                   :
JACOB JORDAN                                       :       Status Hearing: April 17, 2020


                                           ORDER


Upon consideration of the Emergency Motion for Bond Review and the entire record, it is on this

___ day of ______________, 2020, hereby


       ORDERED that Mr. Jordan’s Motion is granted and Mr. Jordan is hereby released into

the High Intensity Supervision Program; OR


       ORDERED that Mr. Jordan’s Motion is granted and Mr. Jordan is temporarily released

subject to 18 U.S.C. § 3142(i).




                                                  __________________________________
                                                  THE HONORABLE THOMAS F. HOGAN
                                                  UNITED STATES DISTRICT JUDGE




                                              7
